Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/687,719 filed on
November 19, 2019.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on January 14, 2021 under 37 CFR 1.111 in response to a non-final rejection dated October 21, 2020. Applicant also filed a Terminal Disclaimer under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d). Claims 21-40 are currently pending.

Allowable Subject Matter
	Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, a new and updated search (see Search Results dated 03/18/2021, Notice of References Cited and ip.com searches) failed to find applicable prior art to disclose the following limitation of claim 21:
“filtering the reconstructed frame according to the adaptive field data to produce a filtered frame based on the reconstructed frame, wherein filtering the reconstructed frame 
Therefore, claim 21, as well as claims 22-34 that directly or indirectly depend from it are considered allowable.
With respect to independent claim 35, a new and updated search (see Search Results dated 03/18/2021, Notice of References Cited and ip.com searches) failed to find applicable prior art to disclose the following limitations of claim 35:
“adjusting adaptive quantization field data for the encoded frame according to one or more details within the reconstructed frame; and
“controlling a filtering of the reconstructed frame using the adjusted adaptive quantization field data.”
Therefore, claim 35, as well as claims 36-40 that directly or indirectly depend from it are considered allowable.
Furthermore, Applicant has filed a Terminal Disclaimer on January 13, 2021 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,491,897.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Wang, US 10,171,804 B1, discloses video frame encoding scheme selection.
Kopp et al., US 10,102,613 B2, discloses frequency-domain de-noising.
Grange et al., US 9,344,729 B1, discloses selective prediction signal filtering.
Lou et al., US 9,253,483 B2, discloses signaling of scaling list.
Bankosli et al., US 9,131,073 B1, discloses motion-estimation-aided noise reduction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485